    Case 14-22272       Doc 52      Filed 04/04/19 Entered 04/04/19 10:17:49                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 22272
                                                CHAPTER 13
Lewis Walker
                                                JUDGE DONALD R CASSLING

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: WELLS FARGO BANK NA



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

4          32       XXXXXX4075                                $86.06           $86.06       $86.06

Total Amount Paid by Trustee                                                                $86.06


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-22272        Doc 52      Filed 04/04/19 Entered 04/04/19 10:17:49              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 14-22272-DRC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 4th day of April, 2019.


Debtor:                                         Attorney:
Lewis Walker                                    LEDFORD & WU
5009 W. Erie Street                             105 W MADISON 23RD FL
Chicago, IL 60644                               CHICAGO, IL 60602
                                                via Clerk's ECF noticing procedures

Mortgage Creditor:                              Mortgage Creditor:
US BANK NA                                      UNITED SPECIALITY INS CO
PO BOX 5229                                     1900 L DON DODSON DR
BANKRUPTCY DEPT                                 BEDFORD, TX 76021
CINCINNATI, OH 45201-5229

Mortgage Creditor:                              Creditor:
WELLS FARGO BANK                                WELLS FARGO BANK NA
% CODILIS & ASSOC                               ONE HOME CAMPUS
15W030 N FRONTGATE RD #100                      MAC X2302 04C
BURR RIDGE, IL 60527                            DES MOINES, IA 50328

Mortgage Creditor:
WELLS FARGO BANK NA
3476 STATEVIEW BLVD
MAC D3347 014
FORT MILL, SC 29715

ELECTRONIC SERVICE - United States Trustee


Date: April 04, 2019                                         /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
